Citation Nr: 1447232	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-28 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus with plantar fasciitis; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1986 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A claim for service connection for a knee condition was denied by a December 1998 rating decision that was not appealed.

2.  Evidence received subsequent to the December 1998 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision which denied a claim for service connection for a knee condition is final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has been received since the December 1998 rating decision, and the claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been received to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

In a December 1998 rating decision, service connection for a knee condition was denied on the basis that the service treatment records showed no treatment and/or diagnosis of any type of knee disorder, and that on VA examination there was no knee diagnosis.  The Veteran did not perfect his appeal with respect to this decision.  See 38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  Thus, the December 1998 rating decision is final. 

The Veteran's application to reopen his claim of service connection for a knee disability was received in January 2009.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly received evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2014).

Of record is a February 2009 buddy statement in which the author states, "I can recall [the Veteran] complaining about his knees hurting during and after numerous drills.  I also remember seeing [the Veteran] put 'Ben Gay' related products on his knees after those military exercises."

Also of record is a November 2008 private medical record from Tampa Bay Orthopedic Specialists in which the provider notes a minor overuse syndrome as an active middle aged male consistent with early degenerative arthritis.  

In addition, in the September 2014 Appellant's Brief, the Veteran's representative notes that the Veteran has related his symptoms in-service were the same symptoms he is experiencing.

The Board, therefore, finds that evidence received since the December 1998 rating decision relates to an unestablished fact necessary to substantiate the claim as it tends to indicate that the Veteran had symptoms of knee pain in service and since service consistent with early degenerative arthritis. 

Accordingly, the Board finds that the evidence received subsequent to December 1998 rating decision is new and material and serves to reopen the claim. To this extent only, the appeal is granted.


ORDER

New and material evidence having been received, the claim for entitlement service connection for a bilateral knee disability is reopened.


REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.    

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether the Veteran has a current chronic knee disability that is related to his active duty service or service-connected pes planus with plantar fasciitis.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his knees that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.   The Veteran should be afforded the appropriate VA examination to determine the etiology of any current chronic knee disability.   The electronic claims folder should be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

For each current chronic knee disorder identified, the examiner should provide an opinion as to the following:
(a) Whether it is at least as likely as not that such disorder was caused by, had its onset in, or is otherwise related to the Veteran's active duty
(b) Whether it is at least as likely as not that such disorder was caused by service-connected bilateral pes planus with plantar fasciitis
(c) Whether it is at least as likely as not that such disorder was aggravated by service-connected bilateral pes planus with plantar fasciitis.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


